Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on 6/10/22 have been fully considered and are persuasive.  Therefore, the Examiner has withdrawn his previous rejection of the claims and discussed below why the Application is now in a condition for allowance. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant invention is deemed an unobvious improvement over the prior art previously cited in the Non-Final Rejection dated 3/16/22, the newly amended claim limitation overcome the prior art and Examiner is persuaded by Applicant’s arguments that such a modification to the prior art would destroy the function of the primary reference of the prior art. Therefore, the prior art fails to disclose the novelty of the invention which is a two pump bi-directional system wherein each pump is responsible for supply fluid to a specific chamber of an actuator and wherein the fluid circuit features a relay line which connects to the two pumps together, wherein the relay line has an inlet line and an outlet line connected to a tank, and the inlet line is provided to send fluid to the pumps and the outlet line is provided to protect against over pressurization. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535. The examiner can normally be reached M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S COLLINS/Examiner, Art Unit 3745  

/THOMAS E LAZO/Primary Examiner, Art Unit 3745